Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with CHERYL GASTINEAU on 10/29/21.
The application has been amended as follows (in response to the amendments filed with the AFCP request and entered herewith): 
IN THE DRAWINGS:
Replacement sheets for the Figures are attached and entered herein. 
IN THE CLAIMS:
1.  (Currently Amended) A modular hub-wheel bearing group comprises:
an external flanged hub configured for assembling the group to an upright of a vehicle and externally provided with an assembly surface, and internally provided with a mounting seat comprising a cylindrical inner surface of the external flanged hub;
an internal flanged hub configured for connecting the group to a vehicle wheel and externally comprising a cylindrical outer surface of the internal flanged hub having an outside diameter D4, the dimensions of which are related to the dimensions of an inside diameter D3 of the internal flanged hub by a = ß * D3 where 1.25 ≤ ß ≤ 1.45; and

the bearing is mounted in the mounting seat independently of the external flanged hub and has a cylindrical outer surface of the bearing arranged in contact with the cylindrical inner surface of the external flanged hub and having an outside diameter D2, the dimensions of which are related to the dimensions of an outside diameter D1 of the assembly surface of the external flanged hub by another coefficient according to the relation D2 = [Symbol font/0x61] * D1, where 0.80 ≤ [Symbol font/0x61]≤ 0.95.
	2.  (Cancelled)
3.  (Currently Amended) A modular hub-wheel bearing group comprises:
an external flanged hub configured for assembling the group to an upright of a vehicle and externally provided with an assembly surface, and internally provided with a mounting seat comprising a cylindrical inner surface of the external flanged hub; and
a bearing provided with an outer ring, two inner rings and two rows of rolling bodies interposed between the outer ring and the two inner rings; wherein
the bearing is mounted in the mounting seat independently of the external flanged hub and has a cylindrical outer surface of the bearing arranged in contact with the cylindrical inner surface of the external flanged hub and having an outside diameter D2, the dimensions of which are related to the dimensions of an outside diameter D1 of the assembly surface of the external flanged hub by another coefficient according to the relation D2 = [Symbol font/0x61] * D1, where 0.80 ≤ [Symbol font/0x61]≤ 0.95, wherein the bearing has an axial width L2 whose dimensions are related to the dimensions of an axial dimension L1 of the internal flanged hub by another coefficient according to the relation: L2 = δ * L1 where 0.50 ≤ δ ≤ 0.75.

5.  (Currently Amended)  A modular hub-wheel bearing group comprises:
an external flanged hub configured for assembling the group to an upright of a vehicle and externally provided with an assembly surface, and internally provided with a mounting seat comprising a cylindrical inner surface of the external flanged hub;
an internal flanged hub configured for connecting the group to a vehicle wheel and externally comprising a cylindrical outer surface of the internal flanged hub having an outside diameter D4, the dimensions of which are related to the dimensions of an inside diameter D3 of the internal flanged hub by a = ß * D3 where 1.25 ≤ ß ≤ 1.45, wherein the internal flanged hub has a cylindrical inner surface of the internal flanged hub, wherein the inside diameter D3 is the inside diameter of the cylindrical inner surface of the internal flanged hub; and
a bearing provided with an outer ring, two inner rings and two rows of rolling bodies interposed between the outer ring and the two inner rings; wherein
the bearing is mounted in the mounting seat independently of the external flanged hub and has a cylindrical outer surface of the bearing arranged in contact with the cylindrical inner surface of the external flanged hub and having an outside diameter D2, the dimensions of which are related to the dimensions of an outside diameter D1 of the assembly surface of the external flanged hub by another coefficient according to the relation D2 = [Symbol font/0x61] * D1, where 0.80 ≤ [Symbol font/0x61]≤ 0.95.
Allowable Subject Matter
Claims 1 and 3-5 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617